Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/2022 has been entered.

Claim Rejections Withdrawal
Applicant’s amendment of Claim 1 is acknowledged. Thus, the rejection under 35 U.S.C. 112(a) is withdrawn.
	
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before 

Claims 1, 2, 8, 9, 11, 13 and 18 rejected 35 U.S.C. 103 as being unpatentable over Nozaki (U.S. Patent No. 5,502,337) of record, in view of Lee (U.S. Patent Pub. No. 2004/0070042) of record, in view of Ota (U.S. Patent Pub. No. 2006/0267142)
Regarding Claim 1
FIG. 6 of Nozaki discloses a semiconductor device comprising: a semiconductor substrate (1) having a front surface; first conductive film (3) that is provided, above the semiconductor substrate, and surrounds a non-formation region in which the first conductive film is not provided such that the non-formation region is delineated by an opening portion in the first conductive film; an interlayer dielectric film (2) including a first portion (between 3) that is provided in the non-formation region, second portions (above 3) that are provided above the first conductive film surrounding the non-formation region, and a step portion that connects the first portion and the second portions of the interlayer dielectric film, wherein the non-formation region has a first long side extending in a longitudinal direction, a second long side extending in the longitudinal direction opposite the first long side, a first short side extending in a lateral direction, and a second short side extending in the lateral direction opposite the first short side (FIG. 5); a second conductive film (4) that is provided above the interlayer dielectric film; at least a plurality of first vias (6) arranged along the first short side; at least a plurality of second vias arranged along the second short side; at least a plurality of first vias arranged along 
	Nozaki fails to disclose “a thickness of the second conductive film is larger than a thickness of the first conductive films” “the plurality of first vias arranged along the first long side and the plurality of second vias arranged along the second long side are 
FIG. 2 of Lee discloses a similar semiconductor device, wherein a thickness of the second conductive film (20) is larger than a thickness of the first conductive films. (17)
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Nozaki, as taught by Lee. The ordinary artisan would have been motivated to modify Nozaki in the above manner for purpose of avoiding damage to underlying layers (Para. 14 of Lee).
Nozaki as modified by Lee fails to disclose “the plurality of first vias arranged along the first long side and the plurality of second vias arranged along the second long side are arranged with a higher density of vias than the plurality of first vias arranged along the first short side and the plurality of second vias arranged along the second short side”.
FIG. 10 of Ota discloses a similar semiconductor device, wherein the plurality of first vias (53) arranged along the first long side and the plurality of second vias arranged along the second long side are arranged with a higher density of vias than the plurality of first vias arranged along the first short side and the plurality of second vias arranged along the second short side.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Nozaki, as taught by Ota. The 

Regarding Claim 2
FIG. 2 of Lee discloses a thickness of the second conductive film (20) above the first portion is larger than a thickness of the second conductive film above the second portion.

Regarding Claim 8
	Lee discloses the wire and the second conductive film are formed of a material containing copper (Claims 31 and 32).

Regarding Claim 9
	FIG. 2 of Lee discloses a thickness of the second conductive film is 1 µm or more [0052].

Regarding Claim 11
	FIG. 5 of Nozaki discloses each of the plurality of first vias arranged along the first long side and the plurality of second vias arranged along the second long side are arranged in a plurality of columns, each of the plurality of first vias arranged along the 

Regarding Claim 13
	FIG. 2 of Lee discloses the vias are formed such that a part of the second conductive film is embedded in a via hole that is provided in the interlayer dielectric film.

Regarding Claim 18
	FIG. 5 of Nozaki discloses the first plurality of first through terminal portions includes at least three first through terminal portions, and the first plurality of second through terminal portions includes at least three second through terminal portions.

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Nozaki, Lee and Ota, in view of Takayama (U.S. Patent Pub. No. 2004/0124537) of record.	
Regarding Claim 10
Nozaki as modified Lee and Ota disclose Claim 1.
	Nozaki as modified Lee and Ota fails to disclose “the first conductive film has a groove portion, and ends of the plurality of vias are respectively inserted into the groove portion”.

It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Nozaki, as taught by Takayama. The ordinary artisan would have been motivated to modify Nozaki in the above manner for purpose of improving yield and reliability (Para. 22 of Takayama).

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Nozaki, Lee and Ota, in view of Ker (U.S. Patent No. 6,448,641) of record.	
Regarding Claim 12
Nozaki as modified Lee and Ota disclose Claim 11.
	Nozaki as modified Lee and Ota fails to disclose “the plurality of first vias arranged along the first long side arranged in a first column along the longitudinal direction and a the plurality of first vias arranged along the first long side arranged in a second column along the longitudinal direction adjacent to the first column are arranged at positions in the longitudinal direction that are different from each other, the plurality of second vias arranged along the second long side arranged in a first column along the longitudinal direction and the plurality of second vias arranged along the second long side arranged in a second column along the longitudinal direction adjacent to the first column are arranged at positions in the longitudinal direction that are 
FIG. 2 of Ker discloses a similar semiconductor device, wherein the plurality of first vias (244) arranged along the first long side arranged in a first column along the longitudinal direction and a the plurality of first vias (224) arranged along the first long side arranged in a second column along the longitudinal direction adjacent to the first column are arranged at positions in the longitudinal direction that are different from each other, the plurality of second vias (244) arranged along the second long side arranged in a first column along the longitudinal direction and the plurality of second vias (224) arranged along the second long side arranged in a second column along the longitudinal direction adjacent to the first column are arranged at positions in the longitudinal direction that are different from each other, the plurality of first vias arranged along the first short side arranged in a first column along the lateral direction and the plurality of first vias arranged along the first short side arranged in a second column 
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Nozaki, as taught by Ker. The ordinary artisan would have been motivated to modify Nozaki in the above manner for the purpose of reducing parasitic capacitance (Col. 1, Lines 22-29 of Ker).

Claims 14 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Harada (U.S. Patent Pub. No. 2005/0121792) of record, in view of Sakihama (U.S. Patent Pub. No. 2002/0000668) of record, in view of Kondou (U.S. Patent Pub. No. 2009/0230562) of record, in view of Zecri (U.S. Patent Pub. No. 2010/0019395) of record.	
Regarding Claim 14
	FIG. 2 of Harada disclose a semiconductor device comprising: a semiconductor substrate [0004];41YYServer4YcasesY# FEYFE-0354PCTUSYIlUi17P50398US(FE-0354PCTUS)_yan.docAttorney Docket Number: FE-0354PCTUS a first conductive film (102) that is provided above the semiconductor substrate, the first conductive film including a wiring film (102A) through which current flows and a dummy film (102B), a non-formation region, in which the first conductive 
	Harada fails to explicitly disclose “a wire that is bonded with the second conductive film”; the bonded portion is interposed between two portions of the first conductive film; “a first step portion connecting the first portion and the second portion over the wiring film, a second step portion connecting the first portion and the second portion over the dummy film”; “the first step portion and the second step portion are free from overlap by bonding between the wire and the second conductive film”; and “at 
FIG. 6 of Sakihama discloses a similar semiconductor device, comprising a wire (2) that is bonded with the second conductive film (200); wherein the bonded portion is interposed between two portions (300d and 300c below 250b) of the first conductive film.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Harada, as taught by Sakihama, such that a wire is bonded with the second conductive film, and the bonded portion of the wire is between the wiring film and the dummy film. The ordinary artisan would have been motivated to modify Harada in the above manner for the purpose of making connections (Para. 21 of Sakihama).
	Harada as modified by Sakihama fails to disclose “a first step portion connecting the first portion and the second portion over the wiring film, a second step portion connecting the first portion and the second portion over the dummy film”; “the first step portion and the second step portion are free from overlap by bonding between the wire and the second conductive film”; and “at least for the entire bonded portion between the wire and the second conductive film has a first uniform thickness, the second 
	FIG. 3 of Kondou discloses a similar semiconductor device, comprising a first step portion connecting the first portion and the second portion over the wiring film (45), a second step portion connecting the first portion and the second portion over the dummy film (32); the first step portion and the second step portion are free from overlap by bonding between the wire and the second conductive film.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Harada, as taught by Kondou. The ordinary artisan would have been motivated to modify Harada in the above manner for purpose of increasing uniformity of a multilayer wiring structure (Para. 3 of Kondou).
	Harada as modified by Sakihama and Kondou fails to disclose “at least for the entire bonded portion between the wire and the second conductive film has a first uniform thickness, the second conductive film above the second portions of the interlayer dielectric film on both sides of the non-formation region having a second uniform thickness, the first uniform thickness being larger than the second uniform thickness”.
FIG. 1 of Zecri discloses a similar semiconductor device, wherein at least for the entire bonded portion between the wire (126) and the second conductive film (112) has a first uniform thickness, the bottom surface of the second conductive film comprises a 
	It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Harada, as taught by Zecri, such that the bottom surface of the second conductive film between the second portions of the interlayer dielectric film. The ordinary artisan would have been motivated to modify Harada in the above manner for purpose of increasing robustness and anchoring for bonding pad (Para. 1 of Zecri).

Regarding Claim 15
	FIG. 2 of Harada discloses a wiring film (102A) and a dummy film (102B); wherein an area occupied by the dummy film is smaller than an area of the wiring film.

Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Harada, Sakihama, Kondou and Zecri, in view of Gandhi (U.S. Patent Pub. No. 2015/0333026) of record.
Regarding Claim 17
	Harada as modified by Sakihama, Kondou and Zecri disclose Claim 14.

FIG. 2 of Gandhi discloses a similar semiconductor device, wherein the dummy film (232) has a groove portion, ends of the plurality of through terminal portions (233) are respectively inserted into the groove portion and provided within the dummy film, and the wiring film does not have a groove portion.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Harada, as taught by Gandhi. The ordinary artisan would have been motivated to modify Harada in the above manner for purpose of improving electrical and thermal properties (Para. 1 of Gandhi).
	
Response to Arguments
Applicant’s arguments with respect to Claims 1 and 14 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892